Citation Nr: 0122283	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  01-01 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran's niece, R. A. S., may be recognized as 
the veteran's adopted child for Department of Veterans 
Affairs (VA) purposes


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from June 1946 to March 1947.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 administrative decision 
of the Manila, the Republic of the Philippines, VA Regional 
Office (RO).  The RO determined that R. A. S. could not be 
recognized as the veteran's adopted child for VA purposes.

In February 2001, the appellant presented sworn oral 
testimony before a VA field representative in association 
with a field examination; a transcript (transcribed) of which 
has been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran has a disability rating of 100 percent for 
service-connected schizophrenia, catatonic type, incompetent.  

2.  The veteran is the great uncle of R. A. S.  

3.  Pursuant to a court order of the Republic of the 
Philippines, the veteran's spouse adopted R. A. S. on June 
25, 1999.  

4.  The natural mother and father, O. S. and R. S., live in 
the same house as 
R. A. S., and with the veteran and his spouse.

5.  The natural mother and father of R. A. S. have maintained 
their parental custody over the child subsequent to the 
adoption of the child by the veteran's spouse.  



CONCLUSION OF LAW

R. A. S. may not be recognized as the veteran's adopted child 
for VA purposes.  38 U.S.C.A. §§ 101(4), 1115, 5107 (West 
1991); 38 C.F.R. § 3.57(e) (2000); Veterans Claims Assistance 
Act of 2000, (codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug 29, 2001) 
(to be codified as amended at 38 C. F. R. § 3.159 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A birth certificate shows that R. A. S. was born in June 
1983.  The record indicates that the veteran adopted R. A. S. 
pursuant to a court order of the Republic of the Philippines 
on June 25, 1999.  This was based upon a finding that the 
child had been under the custody of the appellant since her 
birth to the present time.

A document from the Republic of the Philippines reflects that 
the R. A. S. was legally adopted by appellant on June 25, 
1999.  

In February 2001, appellant provided sworn testimony before a 
VA representative. She indicated that R. A. S. had lived in 
the veteran's home since birth and currently attended a 
University and stayed in the veteran's home from Saturday to 
Monday each week. She stated that the veteran's niece, O. S., 
and R. S., the natural mother and father, respectively, of 
the child, are unemployed and depend on the veteran for 
support.  She further stated that O. S., the child's natural 
mother, was the veteran's niece through his brother, and that 
both O. S. and R. S., the child's father, resided in the 
veteran's home along with the child, assisting with household 
chores.  She reported that she and the veteran provided the 
child's financial support while she, O. S. and R. S. provided 
moral support.  The appellant stated that when the child was 
young, she was the one who bought her clothes, but that as a 
result of her osteoporosis, O. S. purchases the child's 
clothing with money given to her by appellant.  She further 
reported that she and the child's father enrolled the child 
in elementary school, while O. S. and R. S. enrolled her in 
college.  She stated that she, O. S., and R. S. were all 
listed as contact people to be notified in case of emergency 
during school.  She reported that R. A. S. addresses R. S. as 
"Pa", O. S. as "Ma", and addresses her as "[redacted]" and the 
veteran as "[redacted]."

Criteria

The law states that a child who is adopted under foreign law 
by a veteran may be recognized as a child of the veteran for 
purposes of additional compensation only if four conditions 
are met.  See 38 U.S.C.A. § 101(4)(B) (West 1991).  
Specifically, 38 U.S.C.A. § 101(4)(B) provides, in pertinent 
part:

(i) a person residing outside any of the 
States shall not be considered to be a 
legally adopted child of a veteran during 
the lifetime of the veteran . . . unless 
such person:

(I) was less than eighteen years of age 
at the time of adoption;

(II) is receiving one-half or more of 
such person's annual support from such 
veteran;

(III) is not in the custody of such 
person's natural parent, unless such 
natural parent is such veteran's spouse; 
and 

(IV) is residing with such veteran . . . 
except for periods during which such 
person is residing apart from such 
veteran . . . for purposes of full-time 
attendance at an educational institution 
or during which such person or such 
veteran . . . is confined in a hospital, 
nursing home, other health-care facility, 
or other institution.  .

Id. at (B)(i)(I) - (IV); see 38 C.F.R. § 3.57(e)(2).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2000).  The record shows that the appellant was notified in 
the October 2000 decision of the reasons and bases for the 
denial of her claim.  She was further notified of this 
information in the December 2000 statement of the case.  The 
Board concludes that the discussions in the October 2000 
decision, as well as in the statement of the case, which were 
both sent to the appellant, informed her of the information 
and evidence needed to substantiate this claim and complied 
with VA's notification requirements.  The actions at the 
hearing complied with 38 C.F.R. § 3.103.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, (U. S. 
C. A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2000)).  The 
appellant has not identified any available unobtained 
evidence that might aid her claim or that might be pertinent 
to the bases of the denial of this claim.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the appellant.  There is sufficient evidence of 
record to decide the claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b) which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

The appellant contends that the legal adoption of the 
veteran's great niece, R. A. S., should be recognized to 
allow additional compensation.  She has asserted that she 
exercises all parental authority over the child. 

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against 
recognition of the veteran's great niece, 
R. A. S., as his child for disability compensation purposes.  
First, the clear language of the statute follows that all 
four requirements must be met, otherwise a child adopted will 
not be considered a legally adopted child of a veteran for VA 
purposes.  See 38 U.S.C.A. § 101(B)(4); 38 C.F.R. § 3.57(e).  
Here, there is no dispute that the veteran's niece, O. S., is 
living in the same house as her child, R. A. S.  Although the 
appellant asserts that she has full parental authority over 
the child, the evidence of record does not support that 
assertion.  The appellant testified that while she and the 
natural parents registered her for elementary school, it was 
only the natural mother and father who registered her for 
college, which the record reflects was subsequent to the 
adoption.  The record further reflects that the way in which 
the child, who is now about 18 years old, addressees her 
parents is the equivalent of mother and father, while the way 
in which she addresses the veteran is the equivalent of 
grandfather.  

As stated above, one of the requirements for recognition as a 
legally adopted child of a veteran is that the child is not 
in the custody of his/her natural parent, unless such natural 
parent is the veteran's spouse.  See 38 U.S.C.A. § 101(B)(4); 
38 C.F.R. § 3.57(e).  R. A. S. is in the physical custody of 
her natural parents, and they are the ones who register her 
for school, and who, as well as appellant, are considered to 
be her guardians to be contacted in case of an emergency.  
She addresses her natural parents as mother and father and 
her natural mother also attends to her clothing needs.  The 
Board finds that such is evidence that O. S. and R. S. have 
not relinquished custody.  The preponderance of the evidence 
is against a finding that the veteran and/or his spouse have 
demonstrated that either exercises parental control over the 
child, except on a financial basis.

In view of the foregoing, the Board finds no reasonable basis 
upon which to predicate a grant of the benefit sought.  The 
child, R. A. S., who is now of the age of majority, is and 
has been in the custody of her natural parents, despite the 
adoption, and thus, the conditions to establish recognition 
as a child of the veteran for VA purposes have not been met.  
38 U.S.C.A. § 101(B)(4); 38 C.F.R. § 3.57(e). 


ORDER

Recognition of the veteran's great niece, R. A. S., as a 
child for disability compensation purposes is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

